DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination and Remarks filed on 5 May 2021 in the matter of Application N° 15/774,350.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No additions, amendments, or cancellations have been made to the claims that were filed on 19 January 2021.  The issue of new matter is thus moot.
This Notice of Allowance is supplemental to the Notice of Allowance mailed on 16 December 2020 and does not replace it.
Claims 144 and 184-217 remain in condition for allowance as discussed herein.

Information Disclosure Statement
One new Information Disclosure Statement (IDS) filed 5 May 2021 is acknowledged and has been considered.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
The references newly indicated in the IDS have been carefully considered in view of the claims at issue.  The Examiner notes that while Hectl (USPN 4,013,611) teaches a method for producing an organosiloxane polymer mixture involving a step-wise combination of different organopolysiloxane-based polymers that is similar to the recited product-by-process steps, the reference and the instant claims stand apart.
Of particular note are the two Examples disclosed in the references.  Therein, each of the first two steps of each Example prepares a different polymer mixture: one which comprises a vinyldimethylsiloxane component and one which comprises methylhydrogensiloxane component.
What immediately stands out is that the instant claims require four components: Polymers A and B, combined with a catalyst that promotes crosslinking of A and B; and a second part which comprises Polymer C.  Hectl does not disclose this.  More critically, Hectl does meet one or two of the recited viscosity properties, but it does not meet them all.
Thus, consideration of the newly cited prior art elicits no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the previously allowed invention.  This is to say that the instant pending claims remain free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615